DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 Response to Amendment
The Amendment filed 8/31/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 5/3/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 was filed after the mailing date of the Final Rejection on 5/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, lines 20-21, the limitation “indicator member” appears to be amended to recite “the indicator member” in order to refer to “indicator member” recited in claim 1, line 7.
Regarding claim 1, line 23, the limitation “a calibrated medical device” appears to be amended to recite “a calibrated drug delivery device” if applicant intends to refer to “a drug delivery device” recited in claim 1, lines 1-2.
Regarding claim 1, line 24, the limitation “its initial rotational position” appears to be amended to replace “its” with the intended feature being referenced in order to clearly indicate which feature is being referred to. For examination purposes, examiner construes “its” as being referring to “the indicator member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-13 being dependent on claim 1 are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 20-21, the recitation “providing one or two zero markers on the housing and/or indicator member” renders the claim indefinite because the original disclosure discloses placing a single zero marker on the housing and another single zero marker on the indicator member thereby forming a pair of zero markers whereas claim 1 would also include a drug delivery device having two zero markers either on the housing or on the indicator member. Therefore, claim 1 is unclear regarding how to determine a true zero position when two zero markers are placed either on the housing or on the indicator members.


Claims 2-13 being dependent on claim 1 are also rejected.

Regarding claim 3, line 6, the limitation “the zero markers” renders claim indefinite because the claim is unclear if “the zero markers” refers to both “a housing zero marker and an indicator member zero marker” recited in claim 2, lines 2-3 or plurality of one of “a housing zero marker” and “an indicator member zero marker”. For examination purposes, examiner construes “the zero markers” as being referring to both “a housing zero marker” and “an indicator member zero marker” and these both markers are provided in step (iii) on the housing and the indicator member respectively.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1).
Regarding claim 1, Jones discloses a method of manufacturing and calibrating a drug delivery device (figures 1-8), comprising the steps of: 
(i) providing the drug delivery device (figures 1-8) comprising: 
a drug reservoir 25 or a compartment (compartment formed inside element 6) for holding a drug reservoir 25, 

an indicator member 56 adapted to rotate relative to a housing 54 during the dose setting (paragraph 0040) and dose expelling (paragraph 0043) corresponding to an axis of rotation (axis along which element 56 rotates), an amount of rotation corresponding to a set dose (paragraph 0040, the set dose is the amount of drug remaining to be expelled from the drug reservoir by the element 50 prior to start of expelling drug into the patient) and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure 50, respectively, the indicator member having an initial rotational position (rotational position where no dose is set) corresponding to no dose amount being set (ii) arranging the indicator member 56 in the initial rotational position (rotation position corresponding to zero dose, although not specifically disclosed in the specification that the original default dose is zero prior to user rotating element 52 to set dose to higher value, it is construed that it is common to have dose set to zero prior to user setting the dose). Jones is silent in one embodiment regarding the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the indicia observable to the user indicates the size of a currently set dose amount of drug to be expelled, and subsequently (iii) providing one or two zero markers on the housing and/or the indicator member thus providing a pair of zero markers having a predetermined rotational offset, thereby providing a calibrated device having a true zero position of the indicator member when rotated to the initial rotational position corresponding to no dose amount being set.
However, Jones discloses in a different embodiment (figure 2, it is not specifically clear if embodiment shown in figure 3 is showing further details of embodiment shown in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the indicia observable to the user indicates the size of a currently set dose amount of drug to be expelled, and 
Jones is further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).

    PNG
    media_image1.png
    277
    635
    media_image1.png
    Greyscale



Therefore, it would have been prima facie obvious to modify one embodiment of Jones to incorporate wherein the pair of zero markers comprises a housing zero marker and an indicator member zero marker, and at least one of the housing and indicator zero markers is provided in step (iii) as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 3, Jones is silent in one embodiment regarding wherein: (a) the housing zero marker is provided on the housing prior to step (iii), and the indicator member zero marker is provided on the indicator member in step (iii), or (b) the indicator member zero marker is provided on the indicator member prior to step (iii), and the housing zero marker is provide on the housing in step (iii) or (c) the zero markers in step (iii) are provided both on the housing.
However, Jones in a different embodiment discloses the housing zero marker (see “HM” in figure 1 above) is provided on the housing and the indicator member zero marker (see “IM” in figure 1 above) is provided on the indicator member but is silent regarding specific situation regarding when the housing zero marker and the indicator zero marker are respectively provided on the housing and the indicator member. 
Therefore, it is construed that one embodiment of Jones modified in view of different embodiment of Jones will result in having wherein: (a) the housing zero marker is provided on the housing prior to step (iii), and the indicator member zero marker is provided on the indicator member in step (iii), or (b) the indicator member zero marker is provided on the indicator member prior to step (iii), and the housing zero marker is provide on the housing in step (iii) or (c) the zero markers in step (iii) are provided both on the housing.
Therefore, it would be prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein: (a) the housing zero marker is provided on the housing prior to step (iii), and the indicator member zero marker is provided on the indicator member in step (iii), or (b) the indicator member zero marker is provided on the indicator member prior to step (iii), and the housing zero marker is provide on the housing in step (iii) or (c) the zero markers in step (iii) are provided both on the housing as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claims 4 and 5, Jones in one embodiment is silent regarding wherein the rotational offset is zero wherein the pair of zero markers are arranged in the vicinity of each other.
However, Jones in different embodiment teaches wherein the rotational offset is zero (as shown in figure 1 above, “HM” and “IM” are at same level so the rotational offset 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the rotational offset is zero wherein the pair of zero markers are arranged in the vicinity of each other as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 6, Jones is silent in one embodiment regarding the window is an opening.
However, Jones in a different embodiment discloses wherein the window 14 is an opening (even if element 14 is covered by lens, an opening can be construed being covered by lens because opening has to be present in the housing in order view the set dose) for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the window is an opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 8, Jones is silent in one embodiment regarding wherein the window comprises a transparent member arranged in an opening in the housing.
However, Jones in a different embodiment teaches wherein the window 14 comprises a transparent member (“lens”, paragraph 0030) arranged in an opening in the housing for the purpose of showing the dose set by the user (paragraph 0030).


Regarding claim 9, Jones is silent in one embodiment regarding wherein the transparent member is mounted in the opening after step (iii).
However, Jones discloses in different embodiment regarding wherein the transparent member (“lens”, paragraph 0030) is mounted in the opening for the purpose of showing the dose set by the user (paragraph 0030). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the transparent member is mounted in the opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is silent as to the specifics of the transparent member mounted in the opening after step (iii). The instant disclosure describes the parameter of transparent member mounted in the opening after step (iii) as being merely preferable, and does not describe the transparent member mounted in the opening after step (iii) as contributing any unexpected results to the system. As such, parameters such as transparent member mounted in the opening after step (iii) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the transparent member mounted in the opening after step (iii) would be . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1) as applied to claim 6 above, and further in view of Saiki (US 2007/0244436 A1).
Regarding claim 7, Jones/Plumptre (hereinafter referred as “modified Jones”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 6. While modified Jones shows housing zero marker (see “HM” in figure 1 above) being provided on the edge, modified Jones is silent regarding wherein the edge portion is chamfered, the housing zero marker being provided on the chamfer.
However, Saiki teaches the edge portion (edge portion of element 62) is chamfered (according to figures 1 and 2 edges of element 62 is at an angle which can be construed as chamfer) for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).
It is further construed that modified Jones in view of Saiki will result in having the housing zero marker being provided on the chamfer since housing zero marker in modified Jones is located on the edges of the window.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the edges of window of modified Jones to incorporate the edge portion is chamfered as taught by Saiki for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).

1 is rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1) and further in view of Plumptre et al. (US 2010/0324528 A1).
Regarding claim 1, De Suasmarez Lintell teaches a method of manufacturing and calibrating a drug delivery device 8, 9 (figure 1), comprising the steps of: 
(i) providing the drug delivery device 8, 9 comprising: 
a drug reservoir 5, 6 or a compartment 5, 6 for holding a drug reservoir, 
drug expelling structure (integrated structure formed by elements 13 and 12) comprising a dose setting member 12 allowing a user to set a dose amount of drug to be expelled (paragraph 0049). De Sausmarez Lintell is silent regarding an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure, respectively, the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the indicia observable to the user indicates the size of a currently set dose amount of drug to be expelled, (ii) arranging the indicator member in the initial rotational position, and subsequently (iii) providing one or two zero markers on the housing and/or the indicator member thus providing a pair of zero markers having a predetermined rotational offset, thereby providing a calibrated medical device having a true zero position of the indicator member when rotated to its initial rotational position corresponding to no dose amount being set.
However, Jones teaches a design of a drug delivery device (figures 1-8) comprising an indicator member (it appears that element 10 is comprising element 16 
Jones is further silent in one embodiment regarding the indicator member adapted to rotate relative to the housing during dose expelling however, Jones does explain in different embodiment (figures 3-8, the specification do not explicitly state whether figures 3-8 shows further in detail regarding operation of the device shown in figures 1-2 therefore, figures 3-8 are being treated as different embodiment) regarding an indicator member 56 adapted to rotate relative to the housing 54 during the dose expelling (paragraph 0043) for the purpose of releasing drug (paragraph 0043).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of De Sausmarez Lintell to incorporate an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure, respectively, the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the indicia observable to the user indicates the size of a currently set dose amount of drug to be expelled, (ii) arranging the indicator member in the initial rotational position, and subsequently (iii) providing one or two zero markers on the housing and/or the indicator member thus providing a pair of zero markers having a predetermined rotational offset, thereby providing a calibrated medical device having a true zero position of the indicator member when rotated to its initial rotational position corresponding to no dose amount being set as taught by Jones for the purpose of showing the dose set by the user 
It is further construed that since De Sausmarez Lintell discloses two dose delivery assemblies therefore, each of elements 8 and 9 would be modified in view of Jones to incorporate same structures as of device shown in figures 1 and 2.

De Sausmarez Lintell and Jones are further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1) as applied to claim 1 above, and further in view of Hawley et al. (US D652,136S).
Regarding claims 10, 12 and 13, De Sausmarez Lintell/Jones/Plumptre (hereinafter referred as “modified De Sausmarez Lintell”) discloses claimed invention 
However, Hawley teaches a design of a drug delivery device (figure 1) comprising a zero marker (see “M” in figure 1 below) comprising a code (see “C” in figure 1 below) indicative of the type of drug formulation wherein the codes (see “C” in figure 1 below) are visual codes and wherein the codes (see “C” in figure 1 below) are visible to the human eye for the purpose of identifying the drug formulation (figure 1).
It is construed that one of ordinary skill in the art when modifying modified De Sausmarez Lintell in view of Hawley will result in modifying both elements 8 and 9 of De Sausmarez Lintell to incorporate a zero marker comprising a code indicative of the first type of drug formulation and second type of drug formulation. Thus modified De Sausmarez Lintell in view of Hawley will also have the codes formed on either the first drug delivery device, the second drug delivery device, or both are visual codes or the codes formed on either the first drug delivery device, the second drug delivery device, or both are visible to a human eye.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device 

    PNG
    media_image2.png
    627
    187
    media_image2.png
    Greyscale

Regarding claim 11, modified De Sausmarez Lintell discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified De Sausmarez Lintell is silent as to the specifics of wherein the code on either the first drug delivery device, the second drug delivery device, or both, are formed in step (iii). The instant disclosure describes the parameter of wherein the code is formed in step (iii) as being merely preferable, and does not describe the wherein the code is formed in step (iii) as .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 (section 35 U.S.C. §112 Rejections) that the claim 1 amendments overcomes 112(b) rejection. Examiner respectfully disagrees. Amending claim 1 to recite “holding” instead of “receiving” will still mean that the limitation “a drug reservoir” in the limitation “a compartment for holding a drug reservoir” is not positively claimed in claim 1. Thus, in claim 1, line 10, the recitation of “the drug reservoir” would make claim 1 indefinite because in claim 1, line 10, “the drug reservoir” is positively claimed as a part of invention whereas if the drug delivery device is comprising a compartment for holding a drug reservoir then the claim is not positively claiming a drug reservoir as a part of claimed invention. Furthermore, one will not understand if “the drug reservoir” refers to “a drug reservoir” (first instance) or “a drug reservoir” (second instance).

Applicant argues on page 6, line 7-page 7, last line that the combination of Jones, Plumptre and De Sausmarez Lintell fail to teach or suggest all features of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783